Slip Op. -10-138
H,_IQQMEEI

UNITED STATES COUR'l` OF lNTE/RNATIONAL TRADE
BEFORE: HON. JANE A. RESTANI, Cl%{lEF JUDGE

HORIZON LINES, LLC,

Plaintiff,

v. l § court N@. 05_00435

UNITED STATES,

Defendant.

Q_K_PIJB
This court having jurisdiction pursuant to 28 U.S.C. § l581(a) to review Protest
No. 2002-02~101218 timely filed November 26, 2002, by Horizon Lines, LLC
("Horizoii"), contesting the assessment of certain duties by Customs & Border Protection
("CBP") for Vessel Repair Entry N0. €20-0060861-5 for the CRUSADER, Voyage 047;
based upon the Findings of Fact, Conclusions of Law and Order dated August 31, 2010
(Slip Op. 10-98), made after a bench trial February 22 and 23, 2010; and Plaintiff having
further consulted with Defendant on September 14, 23 and 24, 2010, it is hereby
ORDERED, ADJUDGED AND DECREED: l
1. CBP incorrectly assessed duties for lay-up expenses incurred by Horizon at Karimun
Sembawang Shipyard ("KSS") in indonesia (Items 2, 3, 4, 5 , 621, 6b, 7a, '?lb-l, 7b-2,
Sa, Sb, 9, 10, lla-Z, 1la-3, llb-l, 11b-3, llb-4, llc, lld-l and lld-Z) because such

work constitutes neither dutiable repairs, nor dutiable "expenses of repairs,” nor
proratable dual purpose expenses pursuant to 19 U.S.C. § l466(a) and SL Serv. Inc.

 

 

tv. United States, 357 F.3d 1358 (Fed_ Cir. 2004), for the reasons set forth in Slip Op.

10~98.

CBP incorrectly assessed duties under 19 U.S.C. § l466(a) for proratable expenses
incurred b;a l*»lorizon at .lurong Shipy'ard ("Jurong") in Singapore because the
proration ratio should not have included in its numerator or denominator any
expenses incurred at KSS, for the reasons set forth in Slip Op. 10~98.

Because of the errors identified above, Horizon is entitled to a refund in thc amount
of $97,23 l .98 plus interest as provided by law.

/S/ lane A. Restani
Judge